Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Snyder et al. (US 2003/0168057) and Cross et al. (US 2004/0099266) represent the closest prior art. 
As to claim 1, Snyder discloses an inhaler device 100 (Fig. 1) for delivery of at least one active substance to an inhaling user (paragraph [0038]), the inhaler device 100 comprising: a first conduit 120 for conducting airflow to an opening 115 from which the user inhales; a valve 142 positioned and configured to affect flow of ambient air into the first conduit 120; a controller 135 configured to control release of the at least one active substance to be carried by the airflow to the inhaling user (paragraphs [0038],[0045]), the controller 135 further configured to control the valve 142 to generate a pattern of airflow and active substance delivery modulations (paragraphs [0051]-[0052] describe how the controller can vary the flow rate throughout the inhalation period, as desired). 
While Cross teaches a decreased flow rate at the end of an inhalation after stopping the substance delivery (after the heating phase has ended, see Fig. 2A), the prior art does not disclose teach or suggest the pattern including: (a) delivering the active substance via the airflow followed by substantially stopping active substance delivery and reducing a total rate of airflow to the user for an intermediate period, and 
As to claim 18, Snyder discloses a method for delivering to an inhaling user at least one active substance, comprising: during a first inhalation period, delivering the at least one active substance via airflow to the inhaling user and varying the flow rate during the inhalation period (see paragraphs [0051]-[0052]).
While Cross teaches a decreased flow rate at the end of an inhalation after stopping the substance delivery (after the heating phase has ended, see Fig. 2A), the prior art does not disclose teach or suggest the pattern of substantially stopping delivery of the at least one active substance and reducing a total rate of the airflow for an intermediate inhalation period; and during a final inhalation period, increasing the airflow without resuming active substance delivery to a rate or volume sufficient to be sensed by the inhaling user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addington et al (US 2010/0204602), Clarke et al (US 8,408,200) Dunne et al (US 2010/0326438), and Sonntag (US 2003/0037785) disclose various inhaler devices comprising a valve for controlling or regulating a flow rate through the inhaler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785